DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II – claims 6-17 in the reply filed on 02/03/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “high” in claims 6 and 11 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. All the claims dependent of claims 6 and 11 are also rejected.

 	Claims 6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for  wherein the high permeability zone increases the temperature of the wellbore fluid, resulting in the wellbore fluid having an increased viscosity.. How’s the high permeability zone increase the temperature of the wellbore?  All the claims dependent of claims 6 and 11 are also rejected.

Claim 6 recites the limitation "the temperature" in line 3.  There is insufficient antecedent basis for this limitation in the claim. All the claims dependent of claim 6 are also rejected.
Claim 8 recites the limitation "the activator" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the recovery" , “the temperature” in lines 1 and 4.  There is insufficient antecedent basis for this limitation in the claim. All the claims dependent of claim 11 are also rejected.

Claim 13 recites the limitation "the activator" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et. Al. (US 2006/0081370 A1) (“Fu” herein) and further in view of Hussain (Synthesis, Characterization and Surface Properties of Amidosuifobetaine Surfactants Bearing Odd-Number Hydrophobic Tall) (“Hussain” herein – provided by applicant)

Claim 6
Fu discloses a method for treating a hydrocarbon-containing formation, as best understood based on the indefiniteness above,  comprising:
 	injecting a wellbore fluid into a high permeability zone of a hydrocarbon-containing formation, wherein the high permeability zone increases the temperature of the wellbore fluid, resulting in the wellbore fluid having an increased viscosity;
wherein the wellbore fluid comprises:
calcium chloride that is contained in an amount of 5% by weight or more, relative to the total weight of the wellbore fluid; and
 	an aqueous base fluid.
 	a betaine surfactant. [0009-0011, 0016, 0020, 0022]
Fu however does not explicitly disclose the betaine surfactant having a structure represented by formula (I):
	
    PNG
    media_image1.png
    113
    465
    media_image1.png
    Greyscale
	
	where R1 is a C15—C27 hydrocarbon group, R2 is a C1-C10 hydrocarbon group, and n and m are each, independently, an integer ranging from 1 to 4.
	Hussain teaches the above limitation (See page 414 Abstract & 415 → Hussain teaches this limitation in that Thee amidosulfobetaine surfactants were synthesized namely: 3-(N petadecanamidopropyl-N, N-dimethyl ammonium) propanesulfonate (2a); 3.(N-heptadecanamidopropyl-N, N-dimethyl ammonium} propanesulfonate (2b), and 3-(N-nonadecanamidopropyl- N, N-dimethylammonium) propanesulfonate )(2c)

    PNG
    media_image2.png
    255
    476
    media_image2.png
    Greyscale

 for the purpose having surfactants with excellent thermal stability with no major thermal degradation below 300°C. (Abstract)
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the betaine surfactant of Fu with the above limitation, as taught by Hussain, in order to have surfactants with excellent thermal stability with no major thermal degradation below 300°C.	

Claims 7, 12, and 16 
Fu discloses the method according to claims 6 and 11, wherein the wellbore fluid contains the surfactant in an amount of 1 to 15 wt.%. [0019]

Claims 8 and 13
Fu discloses the method according to claims 6 and 13, wherein the wellbore fluid contains the activator in an amount of 10 to 30 wt.%.[ 0022]

Claims 9 and 14
Fu discloses the method according to claims 6 and 11, wherein the wellbore fluid further comprises an acid. [0023]

Claims 10 and 15
Fu however does not explicitly disclose the method according to claims 6 and 11, wherein R1 is a C17 hydrocarbon group, R2 is a C1 hydrocarbon group, and n and m are both 1. (Same as Claim 1)

Claim 11
Fu discloses a method for stimulating the recovery of hydrocarbons from a hydrocarbon-containing formation, as best understood based on the indefiniteness above, the method comprising:
injecting a wellbore fluid into a high permeability zone of a hydrocarbon-containing formation, wherein the high permeability zone increases the temperature of the wellbore fluid, resulting in the wellbore fluid having an increased viscosity;
stimulating the hydrocarbon-containing formation using the wellbore fluid thereby creating pathways for hydrocarbon production; and recovering the hydrocarbons,
wherein the wellbore fluid comprises:
calcium chloride that is contained in an amount of 5% by weight or more, relative to the total weight of the wellbore fluid; and
 	an aqueous base fluid.
 	a betaine surfactant. [0009-0011, 0016, 0020, 0022]
 the betaine surfactant having a structure represented by formula (I):
	
    PNG
    media_image1.png
    113
    465
    media_image1.png
    Greyscale
	
	where R1 is a C15—C27 hydrocarbon group, R2 is a C1-C10 hydrocarbon group, and n and m are each, independently, an integer ranging from 1 to 4.
	Hussain teaches the above limitation (See page 414 Abstract & 415 → Hussain teaches this limitation in that Thee amidosulfobetaine surfactants were synthesized namely: 3-(N petadecanamidopropyl-N, N-dimethyl ammonium) propanesulfonate (2a); 3.(N-heptadecanamidopropyl-N, N-dimethyl ammonium} propanesulfonate (2b), and 3-(N-nonadecanamidopropyl- N, N-dimethylammonium) propanesulfonate )(2c)

    PNG
    media_image2.png
    255
    476
    media_image2.png
    Greyscale

 for the purpose having surfactants with excellent thermal stability with no major thermal degradation below 300°C. (Abstract)
	

Claim 17
Fu discloses the method according to claim 11, wherein the displaced hydrocarbons contact the wellbore fluid, resulting in a decrease in a viscosity of the wellbore fluid. [0009-0011]

Double Patenting
Claim 16 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saini (US 2011/0071056 A1) Degradable Surfactants, Including Degradable Gemini Surfactants, And Associated Methods teaches Methods and compositions are provided that include degradable gemini surfactants including degradable gemini surfactants. Methods of use include subterranean operations, .


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        02/25/2022